     Case 19-20079-tnw       Doc 33     Filed 05/13/19 Entered 05/13/19 14:05:43        Desc Main
                                        Document      Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                               COVINGTON DIVISION


IN RE: John J Schlarman, V                                  Case Number: 19-20079

         Debtor


                  ORDER CONTINUING CONFIRMATION HEARING

                                        NOTICE OF HEARING


       The confirmation hearing is continued to 6/11/2019 at 10:00 am in the U.S. Bankruptcy Courtroom,

Covington Courthouse, 35 West 5th Street, Third Floor, Room 306, Covington, KY 41011.

To be entered:
/s/ Beverly M. Burden
Beverly M. Burden, Chapter 13 Trustee
P O BOX 2204
LEXINGTON, KY 40588-2204



John J Schlarman, V                                     MASSEY, C ED
30 Lakeview Drive                                       Served Electronically Via ECF
Williamstown, KY 41097
                 Case 19-20079-tnw        Doc 33
                                      Filed 05/13/19 Entered 05/13/19 14:05:43 Desc Main
                                      Document      Page 2 of 2
          ORDER CONTINUING CONFIRMATION HEARING                         19-20079




            Synchrony Bank
            Via Ecf
            ,

            Portfolio Recovery Assoc
            P O Box 41067
            Norfolk, VA 23541-1067



            Lerner Sampson & Rothfuss
            Via Ecf
            ,

            Toyota Motor Credit Corporation
            P O Box 9013
            Addison, TX 75001

            Internal Revenue Service
            P O Box 7346
            Philadelphia, PA 19101-7346



            Verizon
            % American Infosource
            4515 N Santa Fe Avenue
            Oklahoma City, OK 73118

            Pennymac Loan Services Llc
            P O Box 2410
            Moorpark, CA 93020




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                        Signed By:
                                                        Tracey N. Wise
                                                        Bankruptcy Judge
                                                        Dated: Monday, May 13, 2019
                                                        (kay)
